I do not see in the referee's report any evidence of any mistake which could possibly bring the case within the statute. Gen. Stats., ch. 157, sec. 2. There is nothing which shows that the plaintiff misunderstood or mistook the terms or meaning of his policy. It seems to be a clear case of the neglect of those ordinary precautions, for the purpose of fulfilling his contract, which every person bound to use. It does not appear to me, therefore, that the construction of that statute is involved at all in the case.
The referee has found that the plaintiff made an affidavit which was very largely wrong, and for a purpose which I cannot distinguish from an intention to induce the company to act differently, in regard to the settlement of his loss, from what they otherwise would have done. If anything could be a fraud, within the meaning of the policy, I think this must have been one.
For both reasons, therefore, — because buildings were suffered to be vacated without notice, and because of the fraud, — I think the plaintiff cannot recover.